DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 2/28/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-11 are currently pending.
4.	Claims 1, 4, 7 and 10 is currently amended.  Claims 3, 6 and 9 are previously presented.
5.	Claims 2, 5 and 8 are original. 

                                                  Response to Arguments
                                                Response: 35 U.S.C.  § 101
6.    Applicants argue:
	“Initially, it is respectfully noted that the claims are amended to more clearly
be directed toward statutory subject matter and to address the Examiner’s rejection
on e.g., pages 3 and 4 of the Office Action.
For example, “the claim language does not distinguish itself where it cannot
be conducted in the human mind or by pencil and paper”. Applicant disagrees. It is
unreasonable to assert one would only use the human mind or pencil and paper for
the calculating steps. For instance, it is unclear how the human mind is obtaining
and processing magnetization vector information at all, let alone dividing a magnetic
substance in a plurality of meshes. Still further, the claim is further narrowed to
note “the first static magnetic field potential information includes non-linear terms”.
One skilled in the art could/would not use only the human mind to do said
calculations with linear terms, much less non-linear terms. A mental process cannot
reasonably be used for a micro magnetic simulation, much less the claimed features
relating to a micro magnetic simulation. In view of the foregoing, the claims are
not directed to an abstract idea. As such, a proper analysis according to step 2A,
prong 1 indicates the amended claims are directed toward statutory subject matter
and not merely an Abstract idea.
In response to the above arguments, page 4 of the Office Action states
“magnetization vector information” is not defined within the claims. Defining the
term within the claim is unnecessary if one skilled in the art would understand the term, which is
the case here. Further, one skilled in the art could refer to examples within the specification.
Relative to the 101 rejection, calculations performed in the human mind alone do not use 
or calculate magnetization vector information. For example, the human mind may be used to calculate some characteristic of a magnetic field within reason. HOWEVER, asserting the human mind alone is using magnetization vector information, dividing a magnetic substance into a plurality of meshes, calculating multiple matrices and repeating loop processing is simply not a reasonable assertion and should be withdrawn.
Still further, a proper analysis according to step 2A, prong 2 should result in a determination of statutory subject matter. The amended claims are more than “mere instructions to apply the exception using a computer and/or generic computer component”. The practical application IS specified in the claims as “magnetic material simulation”, which is clearly a practical application. Regarding meaningful limits the claims specify use and relationships between vectors, meshes and matrices. The “calculating” steps clearly provide meaningful limits and are not the only to perform magnetic material simulation. As such, the proper analysis according to step 2A, prong 2 should result in a determination of statutory subject matter.
In response to the above, page 5 of the Office Action asserts the following.
The examiner notes that looking at the claim language, the examiner does not see what technical field is being improved. A technical filed, for example, would involve improving a CAD system, where a simulation is conducted.

While the claims do not specifically recite a CAD system, the claims does recite “A 
magnetic material simulation apparatus”. It is unclear, which the asserted technical field in the preamble and other locations of the claim is not being recognized.
In view of the foregoing, the claims are not directed toward an abstract idea. Further, even if directed toward an abstract idea, additional features are present in the claims that amount to significantly more than an abstract idea by providing a novel improvement to the practical application of magnetic material simulation.” (Remarks: pages 10-12)

7.    Examiner Response:
The examiner notes that with the recent amendment to the claims, the claim language is now reciting a mathematical concept.  Therefore, the applicant’s argument regarding the abstract idea being a mental process is moot.  The explanation of the claim language being a mathematical concept is shown below in the current office action.

                                                Response: 35 U.S.C.  § 103
8.    Applicants argue:
“Further, each of independent claims 1, 4, 7 and 10 recites “calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B”. As will be explained below, at least these features of the independent claims provide a distinction over Furuya and Shimizu}, and thus over a combination of Furuya, Shimizu and Hertal.
To reject the noted features, the Office Action relies primarily on Shimizu. Although [0037] and [0039] of Shimizu are cited, those paragraphs are discussing calculation of a “magnetic exchange coupling energy”, which is different from the “magnetization vector information” as claimed. Thus, at least the above noted features provide a distinction over Shimizu and over the combination of Furuya and Shimizu.
Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claims 1, 4, 7 and 10 noted above, at least one claimed element is not present in the asserted combination of references. Hence, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claims 1, 4, 7 and 10. Claims 2, 3, 4, 6, 8, 9 and 11 ultimately depend from one of claims 1, 4, 7 and 10, and so at least similarly distinguish over the asserted combination of references.” (Remarks: page 13)

9.    Examiner Response:
The examiner respectfully disagrees.  The applicant argues that the Shimizu reference does not teach the claim limitation of “calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B”.  However, the applicant does not explain why the Shimizu reference doesn’t teach the claim limitation shown above.  Also, the Shimizu reference teaches magnetic exchange coupling energy, see paragraphs [0037] and [0039] of Shimizu reference.  The applicant argues that the magnetic exchange coupling energy of the Shimizu reference is different from magnetization vector information, but does not state how magnetic exchange coupling energy is different from magnetization vector information.  The phrase “magnetization vector information” that is mentioned within the claim, is not defined within the claims.  In paragraphs [0037] – [0039] of the Shimizu reference, the magnetic exchange coupling energy is expressed in equation 6 of paragraph [0037], and is accurately calculated by calculating the angle formed by two magnetization vectors Mi and Mj.  The examiner considers the magnetic exchange coupling energy as being the magnetization vector information, since the magnetic exchange coupling energy uses the magnetization vectors in integrating the energy of the volume occupied by the two magnetization vectors. 
The applicant also argues that the prior art on file does not establish a prima facie case of obviousness.  The examiner notes that with the recent amendment to the claims, the ground of rejection has changed.  The obviousness to combine the references to reject the claims are shown below in the office action.

10.    Examiner Response:
The Applicant’s arguments on pages 12-13 with respect to the limitation of claim 1 that
states “the first static magnetic field potential information includes a discretization method for non-linear terms that is different from a discretization method for the linear terms” have been considered but are moot because the arguments do not apply to the current rejection.


Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, 4, 7 and 10 the examiner has not seen any written description of the first static magnetic field potential information includes a discretization method for non-linear terms that are different from a discretization method for linear terms.  In paragraph [0026] of the specification it states “First, for the above (Problem 1), the static magnetic field is handled explicitly, and for the STT, part of the terms is partially handled implicitly. Concrete discrete equations are described in Expressions (13) and (14). Discretization here represents dividing calculation for each time step using k and k + 1”.  In paragraph [0042] of the specification it states “From first magnetization vector information and first static magnetic field potential information at a first time on the elements obtained by dividing a magnetic substance into multiple meshes, the static magnetic field potential calculator 2 calculates second static magnetic field potential information on the elements at a second time. The second time is a time later than the first time.  An example of the static magnetic field potential calculator 2 is processing at S311 executed by a CPU 12, as described later”.  There’s no mentioning of a first static magnetic field potential information including a discretization method for non-linear terms that are different from a discretization method for linear terms.  Also, dependent claims 2-3, 5-6, 8-9 and 11 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claims 1, 4 and 7.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claim covers performance of the limitation as a mathematical concept.
Claims 1, 4, 7 and 10
Regarding step 1, claims 1, 4, 7 and 10 are directed towards an apparatus, a method and medium which are eligible statutory categories of invention under 101.
Claim 7
Regarding step 2A, prong 1, claim 7 recites “calculating, from first magnetization vector information at a first time on elements obtained by dividing a magnetic substance into a plurality of meshes, first static magnetic field potential information of the elements at the first time”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 7 recites “calculating a magnetization vector calculation matrix A which is based on interaction between the meshes at a second time, by using the first magnetization vector information and the first static magnetic field potential information”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 7 recites “calculating a magnetization vector calculation matrix B which is based on interaction between the meshes at the first time, by using the first magnetization vector information and the first static magnetic field potential information”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 7 recites “calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 7 recites “logging out the calculated second magnetization vector information”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 7 recites “repeating the process by loop processing”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 7 recites “wherein the first static magnetic field potential information includes a discretization method for non-linear terms that are different from a discretization method for linear terms”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim recites the additional element of a computer. The computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (SEE MPEP 2106.05(b).  
Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a computer and medium. The computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1 recites the same substantive limitations as claim 7 and are rejected using the same teachings.
Claim 4
Regarding step 2A, prong 2, claim 4 recites the additional element of a processor and memory. The processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 4 recites the same substantive limitations as claim 7 and are rejected using the same teachings.
Claim 10
Regarding step 2A, prong 2, claim 10 recites the additional element of a computer and medium. The computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 10 recites the same substantive limitations as claim 7 and are rejected using the same teachings.
Claims 2, 5 and 8
Dependent claims 2, 5 and 8 recites “wherein in the calculating the magnetization vector calculation matrix A, magnetization vectors at a time earlier than the first time are used”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claims 3, 6 and 9
Dependent claims 3, 6 and 9 recites “wherein one time-integration calculation comprises:
calculating the first static magnetic field potential information of the elements at the first time, from the first magnetization vector information; calculating a first magnetization vector calculation matrix A which is based on interaction between the meshes at an intermediate time between the first time and the second time, by using the first magnetization vector information and the first static magnetic field potential information; calculating a first magnetization vector calculation matrix B which is based on the interaction between the meshes at the intermediate time, by using the first magnetization vector information and the first static magnetic field potential information; calculating intermediate magnetization vector information on the elements at the intermediate time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B; calculating intermediate static magnetic field potential information on the elements at the intermediate time, from the third-intermediate magnetization vector information; calculating a second magnetization vector calculation matrix A which is based on the interaction between the meshes at the second time, by using the first magnetization vector information, the third-intermediate magnetization vector information, and the intermediate static magnetic field potential information; calculating a second magnetization vector calculation matrix B which is based on the interaction between the meshes at the first time, based on the first magnetization vector information, the third-intermediate magnetization vector information, and the third-intermediate static magnetic field potential information; and
calculating the second magnetization vector information on the elements at the second time, based on the first magnetization vector information, the intermediate magnetization vector information, the intermediate static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B”.  These limitations cover a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.



Claim 11
Dependent claim 11 recites “wherein the magnetic substance is a micro magnetic device”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (U.S.PGpub 2016/0048617) (from IDS dated 4/3/18) in view of Shimizu (U.S.PGPub 2012/0029849)(from IDS dated 4/3/18) in further view of online reference Coupling and numerical integration of the Landau-Lifshitz-Gilbert equation, written by Praetorius et al.

Examiner’s note:  The examiner considers the non-adiabatic spin transfer parameter to be the non-linear terms, since the conduction electrons interact with the local magnetization when they pass through inhomogeneously magnetized regions (such as through a domain wall) and thus exert a torque on the magnetization.  In paragraph [0016] of the specification it states “When electric current flows through the magnetic substance, transfer of spin angular momentum occurs in the magnetic substance, and a torque acts on the magnetic substance. This effect is generally called the spin transfer effect (hereinafter referred to as the "ST effect")”  In paragraph [0019] of the specification it associates ST effect with nonlinear terms where it states “A characteristic of the S-LLG equation is that both Expressions (9) and (11) include nonlinear terms of the ST effect on the right sides”. 
Regarding the limitation of claim 1 that states “the first static magnetic field potential information includes a discretization method for non-linear terms that are different from a discretization method for linear terms”, the examiner notes the discretion of the extended LLG equation (5.1a) demonstrates that the discretization for the nonlinear terms are different from the discretization for linear terms, since the extended LLQ equation (5.1a) is a nonlinear equation and algorithm 5.1.4 only requires two linear systems per time-step, see Pg. 78, 1st paragraph, “The system in a nonlinearly coupled system, etc.”, Pg. 80, 1st – 2nd paragraph, “Steps (i)-(ii) contain the tangent plane scheme, etc.” of the Praetorius et al. reference.


With respect to claim 1, Furuya et al. discloses “A non-transitory computer-readable storage medium storing a magnetic material simulation program that causes a computer to execute a process” as [Furuya et al. (paragraph [0038])] Examiner’s interpretation: Having a CPU demonstrates that there is a medium, since a processor is embedded within a CPU and a medium is embedded within a processor;
“calculating, from first magnetization vector information at a first time on elements obtained by dividing a magnetic substance into a plurality of meshes, first static magnetic field potential information of the elements at the first time” as [Furuya et al. (paragraph [0035], paragraph [0039])] Examiner’s interpretation: the examiner notes that the phrase “first magnetization vector information” is not defined within the claims.  The examiner considers the magnetization vector that is calculated to be the magnetization vector information, since data is being computed as a result of the calculation;
“calculating a magnetization vector calculation matrix A which is based on interaction between the meshes at a second time, by using the first magnetization vector information and the first static magnetic field potential information” as [Furuya et al. (paragraph [0042])] Examiner’s interpretation: The examiner considers the effective magnetic field to be the magnetization vector calculation matrix A, since the effective magnetic field is a synthesis for a plurality of magnetic field vectors.  The examiner also notes that as stated above in section 1 of the current office action, the claim language is not consistent with how the invention is being claim within the specification.  In paragraph [0043] of the specification it states that the magnetization vector calculation matrix is being calculated using the second static magnetic field potential information.  The examiner considers the magnetization vector calculation matrix to be calculated using the second static magnetic field potential information, since it is consistently used within the specification;
“calculating a magnetization vector calculation matrix B which is based on interaction between the meshes at the first time, by using the first magnetization vector information and the first static magnetic field potential information” as [Furuya et al. (paragraph [0042] – [0043])];
“logging out the calculated second magnetization vector information” as [Furuya et al. (paragraph [0059])];
“and repeating the process by loop processing” as [Furuya et al. (paragraph [0058])];
While Furuya et al. teaches calculating a magnetization vector calculation matrix A which is based on interaction between the meshes at a second time and calculating a magnetization vector calculation matrix B which is based on interaction between the meshes at the first time, Furyua et al. dies not explicitly disclose “and calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B.”
Shimizu discloses “and calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B.” as [Shimizu (paragraph [0037], paragraph [0039])];
Furyua et al. and Shimizu are analogous art because they are from the same field endeavor of analyzing magnetic energy.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Furyua et al. of calculating a magnetization vector calculation matrix A which is based on interaction between the meshes at a second time and calculating a magnetization vector calculation matrix B which is based on interaction between the meshes at the first time by incorporating and calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B as taught by Shimizu for the purpose of performing an exchange coupling energy calculating process.
The motivation for doing so would have been because Shimizu teaches that by interpolating a rotation angle between two magnetization vectors disposed at the respective centers of two adjacent elements, the ability to accurately calculate the magnetic exchange coupling energy or the magnetic exchange coupling filed can be accomplished (Shimizu (paragraph [0011] – [0014]).
While the combination of Furyua et al. and Shimizu teaches the first static magnetic field potential information including linear terms, Furyua et al. and Shimizu do not explicitly disclose “the first static magnetic field potential information includes a discretization method for non-linear terms that are different from a discretization method for linear terms”
Praetorius et al. discloses “the first static magnetic field potential information includes a discretization method for non-linear terms that are different from a discretization method for linear terms” as [Praetorius et al. (Pg. 78, 1st paragraph, “The system in a nonlinearly coupled system, etc.”, Pg. 80, 1st – 2nd paragraph, “Steps (i)-(ii) contain the tangent plane scheme, etc.”)] Examiner’s interpretation: The discretion of the extended LLG equation (5.1a) demonstrates that the discretization for the nonlinear terms are different from the discretization for linear terms, since the extended LLQ equation (5.1a) is a nonlinear equation and algorithm 5.1.4 only requires two linear systems per time-step; 
Furyua et al., Shimizu and Praetorius et al. are analogous art because they are from the same field endeavor of analyzing magnetic energy.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Furyua et al. and Shimizu of having the first static magnetic field potential information including linear terms by incorporating the first static magnetic field potential information includes a discretization method for non-linear terms that are different from a discretization method for linear terms as taught by Praetorius et al. for the purpose of performing fast and reliable micromagnetic simulations.
The motivation for doing so would have been because Praetorius et al. teaches that by performing fast and reliable micromagnetic simulations, the ability to investigate mathematical models that describe the physics behind recording devices such as hard disk drives (HDDs, can be accomplished (Praetorius et al. (Pg. 3, last paragraph, “For the design and the realization of the, etc.”).

With respect to claim 2, the combination of Furyua et al., Shimizu and Praetorius et al. discloses the medium of claim 1 above, and Furyua et al. further discloses “wherein in the calculating the magnetization vector calculation matrix A, magnetization vectors at a time earlier than the first time are used” as [Furuya et al. (paragraph [0042])];

With respect to claim 3, the combination of Furyua et al., Shimizu and Praetorius et al. discloses the medium of claim 1 above, and Furyua et al. further discloses “calculating the first static magnetic field potential information of the elements at the first time, from the first magnetization vector information” as [Furuya et al. (paragraph [0042] – [0043])];
	“calculating a first magnetization vector calculation matrix A which is based on interaction between the meshes at an intermediate time between the first time and the second time, by using the first magnetization vector information and the first static magnetic field potential information” as [Furuya et al. (paragraph [0045])];
	“calculating a first magnetization vector calculation matrix B which is based on the interaction between the meshes at the intermediate time, by using the first magnetization vector information and the first static magnetic field potential information” as [Furuya et al. (paragraph [0058])];
 	“calculating intermediate magnetization vector information on the elements at the intermediate time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B” as [Furuya et al. (paragraph [0060] – [0063], Fig. 9)];
“calculating intermediate static magnetic field potential information on the elements at the intermediate time, from the intermediate magnetization vector information” as [Furuya et al. (paragraph [0060] – [0063], Fig. 9)];
“calculating a second magnetization vector calculation matrix A which is based on the interaction between the meshes at the second time, by using the first magnetization vector information, the third magnetization vector information, and the intermediate static magnetic field potential information” as [Furuya et al. (paragraph [0058])];
	“calculating a second magnetization vector calculation matrix B which is based on the interaction between the meshes at the first time, based on the first magnetization vector information, the third magnetization vector information, and the intermediate static magnetic field potential information” as [Furuya et al. (paragraph [0058])];
	“and calculating the second magnetization vector information on the elements at the second time, based on the first magnetization vector information, the intermediate magnetization vector information, the intermediate static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B” as [Furuya et al. (paragraph [0058])];

With respect to claim 4, Furuya et al. discloses “A magnetic material simulation apparatus” as [Furuya et al. (paragraph [0033], paragraph [0037])];
“a memory” as [Furuya et al. (paragraph [0034])];
“a processor coupled to the memory and configured to execute a process” as [Furuya et al. (paragraph [0038])];
The other limitations of the claim recite the same substantive subject matter as claim 1 above and are rejected using the same teachings. 

With respect to claims 5-6, the claims recite the same substantive subject matter as claims 2-3 above and are rejected using the same teachings.

With respect to claim 7, Furuya et al. discloses “A magnetic material simulation method for a computer to execute a process” as [Furuya et al. (paragraph [0033], paragraph [0037])];
The other limitations of the claim recite the same substantive subject matter as claim 1 above and are rejected using the same teachings. 
With respect to claims 8-9, the claims recite the same substantive subject matter as claims 2-3 above and are rejected using the same teachings.

With respect to claim 10, the claim recites the same substantive subject matter as claim 1 above and are rejected using the same teachings.

With respect to claim 11, the combination of Furyua et al., Shimizu and Hertel et al. discloses the medium of claim 1 above, and Furyua et al. further discloses “wherein the magnetic substance is a micro magnetic device.” as [Furuya et al. (paragraph [0032], paragraph [0042])];

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        



/BERNARD E COTHRAN/Examiner, Art Unit 2147